Citation Nr: 1216765	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-42 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death. 

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  The Veteran died in March 1991; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the Veteran's death in a June 1994 rating decision.    
   
2.  The June 1994 rating decision is the last final decision prior to the appellant's request to reopen her claim for the cause of the Veteran's death in July 2008.

3.  Evidence received since the June 1994 decision regarding the appellant's claim for service connection for the cause of the Veteran's death is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision June 1994 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's assertion that her husband's death was related to his active military service.  Specifically, the appellant contends that her husband was exposed to herbicides during his Vietnam era service and thus is entitled to presumptive service connection for his diagnosis of tongue cancer.  While tongue cancer is not specifically listed as a presumptive disorder for veterans exposed to herbicides, respiratory cancer is listed as a presumptive disorder, and the appellant maintains that the Veteran's tongue cancer is a form of respiratory cancer.  
  
Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In Shade v. Shinseki, 24 Vet. App. 110   (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Analysis

Service treatment records are negative for any indication of tongue cancer.  Significantly, both the January 1967 enlistment examination and April 1970 separation examination show a normal "mouth and throat."    

The Veteran died in March 1991 and the cause of death reported on the death certificate is carcinoma of the tongue.  At the time of his death the Veteran was service connected for perceptive deafness, evaluated as 10 percent disabling.  The appellant filed a claim for service connection for the Veteran's cause of death in May 1994.  

By rating decision dated in June 1994, the RO denied service connection for the cause of the Veteran's death.  Evidence of record at that time included a private hospitalization report showing that the  Veteran was admitted to the hospital in February 1991 with extensive inoperable carcinoma at the base of the tongue.  The RO noted that while the Veteran served in Vietnam and was thus entitled to presumptive service connection for certain disorders pursuant to 38 C.F.R. § 3.307, tongue cancer was not included in the list of presumptive disorders in 38 C.F.R. § 3.309(e).  Although the RO provided notice of this denial, the appellant did not initiate an appeal of this decision.  Therefore, the RO's decision of June 1994 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.
  
In July 2008, that appellant requested that her claim be reopened.  In connection with this claim the appellant submitted copies of several previous Board decisions wherein the Board awarded benefits to veterans due to their diagnoses of tongue cancer, finding that tongue cancer is a form of respiratory cancer under which presumptive service connection is warranted pursuant to 38 C.F.R. § 3.309(e).  In May 2011 the appellant wrote that within these favorable decisions contain general testimony of medical experts, both oncologists and ENTs (ear, nose, and throat specialists), whereby these experts testify that the base of the tongue (and tonsils) are part of the respiratory system and should be classified as a respiratory cancer.  The appellant wrote that testimony repeated in multiple cases states that the base of the tongue and tonsils are adjacent to the larynx and of the same type of tissue and would react the same to a carcinogen (herbicides) the same way.  Significantly, the appellant noted a prior Board decision (Docket No. 06-23 211) which stated that "in accordance with the medical definition:  The respiratory system includes the nostrils, nasopharynx, oral pharynx, glottis, trachea, bronchi and bronchioles.  Oropharynx (as part of the respiratory system) includes the base of the tongue, the soft palate, tonsil and the side and backwall of the throat."  

In connection with the claim the RO also obtained additional private treatment records concerning the Veteran's tongue cancer, specifically private treatment records dated from January 1990 through March 1991 which show complaints regarding the neck area as early as October 1990 and a diagnosis of tongue cancer as early as January 1991.  Notably, these records show that the Veteran had carcinoma at the "base" of the tongue.    

Upon review of the record, the Board finds that evidence received since the June 1994 rating decision is new and material.  Specifically, the May 2011 statement from the appellant noting prior Board decisions wherein the Board awarded benefits to veterans due to their diagnoses of tongue cancer, finding that tongue cancer is a form of respiratory cancer under which presumptive service connection is warranted pursuant to 38 C.F.R. § 3.309(e).  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The appellant has provided new and presumed credible assertions that the Veteran's tongue cancer is actually a form of respiratory cancer and the Board finds that obtaining an opinion concerning whether tongue cancer is a form of respiratory cancer and/or whether there is a relationship between the Veteran's death and his presumed exposure to herbicides during military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) .  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.
Given the uncertainty as to whether the Veteran's fatal tongue cancer is a form of respiratory cancer (a presumptive disorder for herbicide exposure under 38 C.F.R. § 3.309(e)) and/or whether there is a relationship between the Veteran's death and his presumed exposure to herbicides during military service, on remand an opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion as to whether it is at least as likely as not that the Veteran's fatal tongue cancer is a form of respiratory cancer (a presumptive disorder for herbicide exposure under 38 C.F.R. § 3.309(e)) and/or whether there is a relationship between the Veteran's death and his presumed exposure to herbicides during military service.  Complete rationale for all opinions expressed must be provided.  If the opinions cannot be given without resorting to speculation the examiner should so state and explain why such opinions cannot be made.  

The examiner's attention is specifically directed to the appellant's contentions in May 2011 correspondence wherein she notes statements from oncologists and ENTs in prior Board decisions finding that tongue cancer is actually a form of respiratory cancer and should be afforded presumptive service connection under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(e).  

2.  After completion of the above, review the expanded record and determine if the claim can be granted.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


